DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Status of the Application
	Claims 1-3, 5-8,10-12,14,17,18 and 22 are under examination.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
 Instant claims 1-3 and 5 are amended to recite providing complexes of biological units, such as cells, and barcode beads  and contacting these complexes with hydrogel solution, such that these complexes are embedded in a single hydrogel matrix. 
These amendments change the scope of the elected invention, which was previously interpreted to encompass the embodiment of individual complexes of cells and barcoded sequences,  each encapsulated by an individual hydrogel bead.
 Therefore, claim 8  is not considered further limiting of amended claim 1, from which it depends, because claim 8  also recites immobilization in a hydrogel layer.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Hindson I, Hindson II, Green et al. and Castellernau et al.
Claims 1-3, 5-8,10-12,14,17,18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hindson et al. (US20150376609), i.e. Hindson I, in view of Hindson et al. (US20140155295), i.e. Hindson II, Green et al. (US20150018236), and Castellernau et al.(US20150253237).
Hindson I teach methods of nucleic acid analysis comprising co-partitioning cells with different types of reagents including lysis reagents, polymerases and oligonucleotides in discrete volumes. They teach the volumes comprise gelling precursor that contain cells and reagents when exposed to certain stimulus, such as a chemical like TEMED (e.g. para 0068, pg. 7; Fig.1). Subsequently cells are lysed and release their nucleic acid content within the partition, wherein this content is then subjected to barcoding, amplification and sequencing (e.g. para 0006-0009,pg. 1; cells encapsulated with reagents in microcapsules as in para 0065-0068,pg. 6-7; reagents include lysis reagents as in para 0070, pg. 7; polymerase reagents , dNTPs and oligonucleotides as in para 0072, pg. 7-8; barcoding amplification  and sequencing  as in para 0089-0098, pg. 10-12).
Furthermore, Hindson I teach the partitions are wells, microwells or tubes (e.g. As used herein, in some aspects, the partitions refer to containers or vessels (such as wells, microwells, tubes, through ports in nanoarray substrates, e.g., Bio Trove nanoarrays, or other containers as in para 0052,pg. 5).
Furthermore, Hindson I teach populations of partitions comprising target sample and barcodes, wherein the populations comprise 1,000 to 100,000 different partitions (e.g. para 0017, pg. 2; para 0061, pg. 6).
Furthermore, Hindson I  teach cells are entrained or held in the porous hydrogel matrix (e.g. These partitions may be comprised of, e.g., microcapsules or micro-vesicles that have an outer barrier surrounding an inner fluid center or core, or they may be a porous matrix that is capable of entraining and/or retaining materials within its matrix as in para 0052,pg. 5; cells may be encapsulated within a microcapsule that comprises an outer shell or layer or porous matrix in which is entrained one or more individual cells or small groups of cells, and may include other reagents as in para 0065,pg. 6;hydrogel as in para 0067, pg. 7; para 0065- 0068, pg. 6-7).
Furthermore, Hindson I  teach barcodes that are releasably attached to a bead that is co-partitioned with individual target cells, wherein the barcodes are clonal copies of the same sequence (e.g. para 0008, pg. 1;para 0079,pg. 9). Furthermore, Hindson I teach embodiments comprising releasing the nucleic acid content of a target cell and releasing the barcoded oligonucleotides from the beads which anneal and prime the  target nucleic acid (e.g. para 0090-0091,pg. 10-11; para 0112, pg. 14).
   Hindson I  also teach partitions comprise oligonucleotides comprising unique identifiers which facilitate analysis of cellular nucleic acid content, wherein the identifiers are different within a specific partition, or are the same in a specific partition but different from identifiers in other partitions (e.g. unique identifiers as in para 0076, pg. 8).  
 Furthermore, Hindson I  teach the co-partitioned identifier oligonucleotides comprising targeted or random/ universal amplification primer sequences, including sequencing primers and poly-T primers(e.g. para 0078, pg. 8-9; para 0089-0098, pg. 10-12; para 0112, para 0114, pg. 14; Fig. 6).
Hindson I teach analysis of different types of starting material, including the genomic DNA and mRNA (e.g. para 0078, pg. 8-9; para 0091, pg. 10-11).
Furthermore, Hindson I teach embodiments comprising contacting mRNA nucleic acid content with reagents that facilitate reverse transcription reaction, including poly-T primers, resulting in the generation of cDNA from the cellular nucleic acid content and subsequent barcoding, amplification and sequencing (e.g. amplification as in para 0089, pg. 10; Fig. 3; sequencing as in para 0009, pg. 1; para 0010, pg. 1; para 0015, pg. 2; para 0089-0098, pg. 10-12; para 0112, para 0114, pg. 14; Fig. 6). 
Hindson I also teach an embodiment comprising contacting target cells with antibodies as well as unique identifier sequences, wherein the antibodies bind to specific cell surface markers (e.g. para 0021,pg. 3; para 0103,pg. 12). Furthermore, Hindson et al. disclose their antibodies comprising oligonucleotide reporter moieties which associate with individual unique identifiers to facilitate barcoding of target cells (e.g. para 0137-0139, pg. 20). 
Regarding the requirement of combining thousands of biological units with thousands of barcode beads as required by claims 1-3 and 5:
As noted above, Hindson I teach barcodes associated with  beads that are co-partitioned with individual target cells, wherein the barcodes are clonal copies of the same sequence (e.g. para 0008, pg. 1;para 0079,pg. 9). 
Furthermore, Hindson II teach methods of nucleic acid analysis comprising providing a plurality of cells(e.g. analytes as in para 0138, pg. 12)  and a plurality of barcodes (e.g. reagents as in para 0070,pg. 6; para 0155,pg. 14), wherein these components are combined , i.e. pre mixed , prior to introduction of to support material, such as a hydrogel (e.g. oligonucleotide barcodes coupled/immobilized to a bead as in para 0056,pg. 5; gel support is a hydrogel as in para 0050,pg. 4; para 0140,pg. 12).
 Furthermore, Hindson II teach it is known in the art to provide 10000 cells encapsulated in a hydrogel (e.g. para 0145, pg. 13) and 200000 unique identifiers associated with an individual analyte (e.g. para 0153-0154, para 0156, pg. 14).
Therefore, as both Hindson I and Hindson II teach analysis of cells and barcode beads in a hydrogel matrix, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I comprising co-partitioning cells and barcodes associated with beads in a gelled matrix and to include providing thousands of cells and thousands of barcodes to the hydrogel matrix as taught by Hindson II because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for trapping biological units in a hydrogel.
Regarding the requirements of binding biological units on barcode beads; contacting complexes with a hydrogel solution; polymerizing the hydrogel solution to embed, discretely from one another, said thousands of complexes in a single hydrogel matrix formed from the hydrogel solution; releasing nucleic acid content and priming with barcode oligonucleotides from bead within the hydrogel matrix as required by claims 1-3 and 5:
As noted above, Hindson I teach clonal copies of barcodes that are releasably attached to a bead that is co-partitioned with individual target cells (e.g. para 0008, pg. 1;para 0079,pg. 9). Furthermore, Hindson I teach embodiments comprising releasing the nucleic acid content of a target cell and releasing the barcoded oligonucleotides from the beads which anneal and prime the  target nucleic acid (e.g. para 0090-0091,pg. 10-11; para 0112, pg. 14).
Furthermore, Hindson I teach methods are known in the art wherein cells and other reagents are entrained or held in the porous hydrogel matrix (e.g. These partitions may be comprised of, e.g., microcapsules or micro-vesicles that have an outer barrier surrounding an inner fluid center or core, or they may be a porous matrix that is capable of entraining and/or retaining materials within its matrix as in para 0052,pg. 5; cells may be encapsulated within a microcapsule that comprises an outer shell or layer or porous matrix in which is entrained one or more individual cells or small groups of cells, and may include other reagents as in para 0065,pg. 6;hydrogel as in para 0067, pg. 7; para 0065- 0068, pg. 6-7).
Furthermore, the combined teachings of Hindson I disclose methods comprising co-partitioning antibodies that bind to cell surface markers with cells and unique identifiers in these discrete volumes. Furthermore, Hindson I disclose their antibodies comprising oligonucleotide reporter moieties which associate with individual unique identifiers to facilitate barcoding of target cells (e.g. para 0137-0139, pg. 20). 
Therefore,  it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I comprising co-partitioning  cells, barcoded beads and unique identifiers as taught in one embodiment and to include antibodies that bind to cell surface markers  combined with the cells and the unique identifiers as taught in a different embodiment of Hindson I and to include partitioning in wells or tubes as taught in another embodiment and  to include co-partitioning  cells and bead reagents in a hydrogel matrix  as taught in a different  embodiment of Hindson I  and to include releasing the nucleic acid content of a target cell and priming with barcoded oligonucleotides from the beads as taught in a different embodiment of Hindson I because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for trapping biological units in a hydrogel.
Furthermore, prior to the effective filing date of the claimed invention, Green et al. recites methods comprising forming complexes of beads and cells in a gel matrix, wherein the beads comprise clonal copies of DNA. Green also teaches a clonal bead library , wherein DNA associated with a bead also comprise an affinity label , such as biotin, which enables linking  to a cell surface binder that binds to whole cells  (e.g. Entire Green reference and especially complexes in gel matrix as in para 0052-0053,pg. 5-6; clonal beads as in para 0095, pg. 8; biotin– streptavidin binding of beads to cells as in para 0102-0104, pg. 9). 
Therefore, as Hindson I ,Hindson II and Green et al. all teach analysis comprising providing cells and beads in a gel matrix, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I and Hindson II comprising co-partitioning thousands of cells and thousands of barcodes associated with beads in a hydrogel matrix and with antibodies that bind to cell surface markers and to include complexing clonal beads with cells using cell surface binders and a binding pair such as biotin and streptavidin in a gel matrix as taught by Green et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for trapping biological units in a hydrogel and barcoding their nucleic acids.
Regarding the requirement of depolymerizing a hydrogel matrix prior to primer extension as required by claims 1-3 and 5:
Hindson I teach  methods for preparing a barcoded library comprising providing cells that are entrained or held in the porous hydrogel matrix; releasing the nucleic acid content of a target cell and priming with barcoded oligonucleotides associated with beads, and subjecting target nucleic acid to barcoding by primer extension within a hydrogel matrix. Subsequently, barcoded nucleic acids are released and subjected to bulk amplification for sequencing  (e.g. Entire Hindson reference and especially  para 0052,pg. 5; cells may be encapsulated within a microcapsule that comprises an outer shell or layer or porous matrix in which is entrained one or more individual cells or small groups of cells, and may include other reagents as in para 0065,pg. 6;hydrogel as in para 0067, pg. 7; para 0065- 0068, pg. 6-7; para 0090-0098,pg. 10-12; para 0112, para 0114, pg. 14; Fig. 6). 
 Hindson I do not expressly teach depolymerization of a hydrogel matrix prior to primer extension.
However, such a modification amounts to a rearrangement of steps, where in barcoding by primer extension occurs after hydrogel depolymerization, rather than before.  Here, however, the order of steps yields the ultimate  result of trapping biological units in a hydrogel and barcoding their nucleic acids. Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  See MPEP 2144.04(IV)(C).  
	 Furthermore, prior to the effective filing date of the claimed invention, Castellernau et al. teach a method of cellular analysis comprising combining cells with beads in hydrogel solution, polymerizing the hydrogel for cellular analysis and then depolymerizing the hydrogel using a collagenase and subjecting nucleic acid content of cells to primer extension, i.e. PCR and RT-PCR (e.g. Entire Castellernau reference and especially para 0114-0118,pg. 11).
Therefore, as Hindson I ,Hindson II, Green and Castellernau all teach analysis comprising providing cells and beads in a hydrogel matrix, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Hindson I, Hindson II  and Green comprising complexing  thousands of cells and thousands of barcodes associated with beads in a hydrogel matrix; releasing the nucleic acid content of a target cell and priming with barcoded oligonucleotides associated with beads  to include depolymerizing the hydrogel matrix prior to primer extension  as taught by Castellernau because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for trapping biological units in a hydrogel.
Therefore, as Hindson I also teach the methods are conducted in wells, microwells or tubes (e.g. para 0052, pg. 5), the combined teachings of Hindson I, Hindson II, Green and Castellernau render obvious claim 1.
Furthermore, Hindson I teach an embodiment of mRNA analysis comprising cDNA generation using poly T primers(e.g. amplification as in para 0089, pg. 10; Fig. 3; sequencing as in para 0009, pg. 1; para 0010, pg. 1; para 0015, pg. 2; para 0091-0098, pg. 10-12; para 0112, para 0114, pg. 14; Fig. 6).
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Hindson I, Hindson I, Green and Castellernau comprising co-partitioning  cells , barcode beads and unique identifiers in a hydrogel matrix  and to include reagents that facilitate mRNA analysis comprising cDNA generation as taught in a different embodiment of Hindson I because a person of ordinary skill in the art would recognize that these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for trapping biological units in a hydrogel.
Therefore, the combined teachings of Hindson I, Hindson II, Green and Castellernau render obvious claim 2.
Furthermore, as Hindson I  teach analysis of genomic DNA (e.g. para 0078, pg. 8-9; para 0091, pg. 10-11) and providing barcodes that are releasably attached to a bead that is co-partitioned with individual target cells, wherein the barcodes are clonal copies of the same barcode (e.g. para 0008, pg. 1;para 0079,pg. 9), the combined teachings of Hindson I, Hindson II, Green and Castellernau render obvious claim 3.
Regarding claim 5:
Claims 5 requires analysis comprising release of non-nucleosome-bound-DNA. The instant disclosure indicates that non-nucleosome-bound-DNA is released from cells when cells are contacted with non-ionic detergents and/ or Proteinase K (e.g. lines 6-8, pg. 59, instant specification).
As noted above, Hindson I  teach providing cells and reagents in discrete volumes comprising gelling precursor that form gelled capsules that contain cells and reagents when exposed to certain stimulus, such as a chemical like TEMED (e.g. para 0068, pg. 7; Fig.1). Subsequently, cells are lysed and release their nucleic acid content within the partition, wherein this content is then subjected to barcoding, amplification and sequencing (e.g. para 0006-0009,pg. 1; cells encapsulated with reagents in microcapsules as in para 0065-0068,pg. 6-7; reagents include lysis reagents as in para 0070, pg. 7; polymerase reagents , dNTPs and oligonucleotides as in para 0072, pg. 7-8; barcoding amplification  and sequencing  as in para 0089-0098, pg. 10-12).
Hindson I  also teach different types of lysis reagents are used to lyse cells to release nucleic acid content within partitions, including non-ionic detergents (e.g. para 0070, pg. 7) or Proteinase K (e.g. para 0071, pg. 7; para 0086,pg. 10).
 Therefore, as the combined teachings of Hindson I render obvious the requirement of release of non-nucleosome-bound-DNA for further analysis, the combined teachings of Hindson I, Hindson II, Green and Castellernau render obvious claim 5.
As at least Hindson I and Castellernau teach cells and beads held within the hydrogel matrix, the combined teachings of Hindson I, Hindson II, Green and Castellernau render obvious claims 6-8.
As Hindson I teach unique oligonucleotide barcodes wherein clonal copies of a barcode are releasably attached to a bead (e.g. para 0008, pg. 1; para 0079, pg. 9), the combined teachings of Hindson I, Hindson II, Green and Castellernau render obvious claim 10.
As Hindson I  teach the co-partitioned identifier oligonucleotides comprising targeted or random/ universal amplification primer sequences, including sequencing primers (e.g. para 0078, pg. 8-9) and poly-T primers (e.g. para 0091-0098, pg. 10-12; para 0112, para 0114, pg. 14; Fig. 6) , the combined teachings of Hindson I, Hindson II, Green and Castellernau render obvious claims 11,12 and 22.
Furthermore, as at least Green et al. disclose binders that bind to cell surface polypeptides to facilitate complexing of clonal beads with cells, the combined teachings of Hindson I, Hindson II, Green and Castellernau render obvious claim 14.
As at least Hindson I teach analysis of cancer cells (e.g. para 0106-0107, pg. 13), the combined teachings of Hindson I, Hindson I, Green and Castellernau render obvious claims 17 and 18.
	

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
Regarding Applicants'  arguments that the previously cited art does not meet the requirements of the amended claims: these arguments are not persuasive.
 As noted above, the scope of the claimed invention has changed to require the steps of providing complexes of biological units, such as cells, with barcoded beads, embedded in a single hydrogel matrix and depolymerizing hydrogel matrix.
 Therefore, the teachings of Hindson I, Green et al. and Castellernau et al. are applied to meet the requirements of the amended claims.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAHANA S KAUP/             Primary Examiner, Art Unit 1675